DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 were previously pending in the instant application.  Applicant’s amendment filed January 6, 2022, has been entered in full.  Claims 1, 3-20 and 22 have been amended.  Claims 2 and 21 have been cancelled.  No new claims have been added.  Accordingly, claims 1, 3-20, and 22 are now pending.

Response to Arguments
Applicant’s summary of the interview (Remarks filed January 6, 2022, hereinafter Remarks: Page 10) is noted.

Applicant argues that the amendments have mooted the previous objections (Remarks: Page 10).  Examiner agrees.  The previous objections to the claims are withdrawn.

Applicant argues that amendments to claims 1 and 14 overcome the previous rejection under 35 U.S.C. 103 in view of Wilson (Remarks: Pages 11-12).  Examiner agrees.  Wilson uses only a single facial skin feature, rather than multiple spatially distributed skin features as required by the amended claims.  The previous rejections in 

Applicant argues that claim 19 is allowable (Remarks: Pages 12-13).  Examiner agrees.  Claim 19 has been allowed.

Applicant, noting the declaration filed January 6, 2022, argues that the Anonymous paper is inventor originated and thus does not qualify as prior art (Remarks: Page 13).  Examiner agrees.  The previous rejections over Anonymous are withdrawn.

Admitted Prior Art
In the Office Action dated October 21, 2021, Examiner took Official Notice of facts in the following instance(s):
At Page 5:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement data processing operations as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, causes a system to perform the operations. This advantageously allows the operations to be performed quickly and efficiently.”

At Pages 8-9:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement data processing operations as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, 

At Pages 11-12:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement data processing operations as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, causes a system to perform the operations. This advantageously allows the operations to be performed quickly and efficiently.”

At Page 19:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement data processing operations as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, causes a system to perform the operations. This advantageously allows the operations to be performed quickly and efficiently.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”



Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Claim 2 is objected to because of the following informalities: “medium” should be inserted after “computer-readable” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 9-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Green’ (“Estimating Mandibular Motion Based on Chin Surface Targets During Speech,” 2007) in view of ‘Gerstner’ (“Predicting masticatory jaw movements from chin movements using multivariate linear methods,” 2005).
Regarding claim 1, Green teaches a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, cause a system to perform operations (see Note Regarding Implementation below) comprising:
capturing facial training data for one or more subjects (Paragraph spanning Pages 929-930, 10 subjects; Page 930, Pellet Location and Movement Tracking, Figure 1, pellet tracking data are captured for the subjects), the captured facial training data including each of the one or more subject's facial skin geometry tracked over a plurality of times (Page 930, Pellet Location and Movement Tracking, Figure 1, facial skin geometry is tracked using chin pellets at 40 Hz, resampled to 160 Hz) and the subject's corresponding jaw poses for each of those plurality of times (Page 930, Pellet Location and Movement Tracking, Figure 1, mandibular pellets capture corresponding jaw poses); and
creating, using the captured facial training data, a model that predicts, based on multiple spatially distributed facial skin features that define a skin motion, multiple jaw features that define a jaw motion corresponding to the skin motion (see Note Regarding Model below).

Note Regarding Implementation.  Green suggests using a computer to perform at least some tasks (e.g. (Page 930, Pellet Location and Movement Tracking, first paragraph) and teaches several data processing operations (e.g. Pages 931-933), but does not explicitly teach implementing its operations as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, cause a system to perform the operations.
However, it has been taken as admitted prior art that it is old and well-known in the art of image analysis to implement data processing operations as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, causes a system to perform the operations. This advantageously allows the operations to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the operations of Green as a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, cause a system to perform the operations with the reasonable expectation that this would result in an implementation that allowed the operations to be performed quickly and efficiently.

Note Regarding Model.  Green teaches various comparisons using the captured facial training data (e.g. Figure 3), including comparisons between measurements of multiple spatially distributed facial skin features that define a skin motion (e.g. Figure 3, ChC and ChA), and multiple jaw features that define a jaw motion corresponding to the skin motion (e.g. Figure 3, MI and MM).  Nevertheless, Green does not go beyond the 
However, Gerstner does teach techniques for creating, using captured facial training data (e.g. Sections 2.2-2.4 describe the facial training data), a model that predicts jaw features based on skin features (Section 2.6, first paragraph, linear regression model that predicts jaw coordinates given skin feature coordinates).
Gerstner teaches that it would be desirable to predict jaw motion using skin feature measurements because skin feature measurements are less invasive and interfere less with natural jaw movement (Section 1, last three paragraphs). Green itself recognizes that skin measurements are often preferred due to the mandible’s inaccessibility (Page 928, right column).  Gerstner teaches that its model is able to successfully perform skin-feature-based jaw prediction in a manner that accounts for a significant portion of jaw motion (e.g. Section 4, first and last paragraphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium of Green as applied above with the predictive model of Gerstner in order to improve the medium with the reasonable expectation that this would result in a medium that could perform desirable jaw motion predictions, thereby enabling the use of less-invasive measurement techniques.  This technique for improving the method of Green was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gerstner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Green and Gerstner to obtain the invention as specified in claim 1.	
Regarding claim 3, Green in view of Gerstner teaches the medium of claim 1, and Green further teaches that the multiple jaw features are displacements of jaw points distributed over a surface of a jaw (Figure 3, displacements of points MI and MM; Figure 1, MI and MM are jaw points distributed over a surface of a jaw).

Regarding claim 4, Green in view of Gerstner teaches the medium of claim 1, and Green further teaches that:
the one or more subjects include a plurality of subjects (Paragraph spanning pages 929-930, 10 subjects); and
the facial training data is captured for the plurality of subjects over a plurality of facial expressions (Page 930, Speaking Task, saying the different word/sentence/paragraph tasks will require the subject’s face to move and exhibit different expressions).

Regarding claim 9, Green in view of Gerstner teaches the medium of claim 1, and Gerstner further teaches predicting, using the model, a jaw pose of a first subject for a first time using as an input a first facial skin geometry of the first subject for the first time (e.g. Figure 4, R2 values are calculated, which requires using the model to predict a jaw pose given a facial skin geometry measurement so that it can be compared to the model’s prediction to the actual measurement).


Regarding claim 10, Green in view of Gerstner teaches the medium of claim 1, and Gerstner further teaches that the first subject for which the jaw pose is predicted is one of the one or more subjects for which the facial training data is captured (e.g. Figure 4, R2 values are calculated for three subjects for which the facial training data were captured; see explanation given with respect to claim 9).

Regarding claim 13, Green in view of Gerstner teaches the medium of claim 9, and Gerstner further teaches that predicting, using the model, the jaw pose of the first subject for the first time comprises:
determining skin motion relative to a skull of the first subject (Section 2.4, paragraph spanning columns, skin motion is “with respect to an ‘immobilized’ head”); 
predicting, using the model, jaw motion of the first subject (As noted above, the jaw motion is predicted using the equations in Section 2.6); and 
predicting, using the jaw motion of the first subject that is predicted, the first subject’s jaw pose (Section 2.6, first paragraph, the prediction is output as (x,y,z) coordinates of the jaw; Section 2.5, second paragraph, these coordinates indicate relative pose of jaw during a chewing cycle).

Regarding claim 14, Examiner notes that the claim recites a method that is substantially the same as the method performed by the invention of claim 1.  Green in view of Gerstner teaches the invention of claim 1.  Accordingly, claim 14 is also rejected 

Regarding claim 16, Green in view of Gerstner teaches the method of claim 14, and Gerstner further teaches that creating the model comprises: training a regression from the multiple skin features to the multiple jaw features (e.g. Section 2.6, first paragraph; Note that Gerstner is modifying Green, which measures multiple skin and jaw features).

Regarding claim 17, Examiner notes that the claim recites a method that is substantially the same as the method performed by the invention of claim 9.  Green in view of Gerstner teaches the invention of claim 9.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Gerstner for substantially the same reasons as claim 9.

Allowable Subject Matter
Claims 11-12, 19-20, and 22 are allowed.

Claims 5-8, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Bandini’ (“Video-based tracking of jaw movements during speech: Preliminary results and future directions,” 2017)
Places four electromagnetic sensors on a subject, including two used to measure ground truth jaw motion – Figure 1, JR and JL
Tracks additional skin feature points using a video-based system – Section 2.2.2 and Figure 1, red crosses
Compares ground truth jaw measurements to the skin feature measurements – e.g. Figure 2
‘Soboļeva’ (“Jaw tracking devices - historical review of methods development,” Parts I and II, 2005)
Provides background regarding different techniques used for jaw tracking

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669